Citation Nr: 1401759	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  08-31 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1991 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in July 2013.  A transcript of the hearing is in the Veteran's file. 

As set out below, the Board has determined that new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.

In light of Clemons v. Shinseki, the Board has recharacterized the reopened claim for service connection for PTSD to include other acquired psychiatric disorders. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that even though a veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed").

The evidence of record demonstrates that the Veteran has been diagnosed with several different mental disorders.  Thus, the rationale behind Clemons is instructive and applicable here, and the reopened PTSD issue encompasses all acquired psychiatric disorders.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision in November 2002 denied service connection for PTSD on the basis there was no evidence of a current disability and no verified stressor; the Veteran did not appeal that decision and new and material evidence was not received within the appeal period.

2.  Evidence added to the record since the November 2002 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision in which the RO denied service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  As evidence pertinent to the claim for service connection for an acquired psychiatric disorder, to include PTSD, received since the RO's November 2002 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim is reopened, which is the only part of the appeal decided, further discussion of VCAA compliance is not necessary.

Legal Principles of a Claim to Reopen 

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108. 

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's current claim to reopen was received in 2006, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Analysis

In a decision of November 2002, the RO denied the claim of service connection for a PTSD on the basis that there was no evidence of a current disability and no verified stressor.

At that time, the evidence of record consisted of service treatment records and the Veteran's statements.

After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  Thus, the November 2002 rating decision is final.  38 C.F.R. § 3.104(a); Bond v. Shinseki, 659 F.3d 1362.

In October 2006, VA received the Veteran's current application to reopen the claim of service connection for PTSD.  In a rating decision in October 2007, the RO granted the application to reopen on the basis that new and material evidence had been submitted since the November 2002 rating decision.

The RO considered the service treatment records; the Veteran's statements; and VA treatment records, which showed a current diagnosis and treatment of PTSD.

In order that the evidence submitted after the last, final denial may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  The claim was previously denied on the basis that there was no evidence of a current disability and no verified stressor.

The additional evidence presented since November 2002 includes evidence of a current diagnosis of PTSD.

This evidence relates to an unestablished fact necessary to substantiate the claim, namely, evidence of a current disability, and as the lack of such evidence was the basis for the previous denial of the claim, this evidence is new and material under 38 C.F.R. § 3.156.

For this reason, the claim of service connection for an acquired psychiatric disorder, to include PTSD, is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, has been reopened.  The appeal is granted to this extent only. 


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

VA treatment records list anxiety and depression as Axis I diagnoses and combat exposure as a psychosocial or environmental problem under Axis IX.  VAMC Huntington (July 2002).  Records also show a diagnosis and treatment of PTSD.  Letter from VA Therapist (July 2007).

The Veteran gives a history of PTSD symptoms since military service in Somalia.  He alleges that as a motor vehicle operator, he drove between the US embassy and military base.  He reports that his vehicle was frequently attacked during these trips.  He recalls having to use force to defend the vehicle, even against children.  He also reports traumatic experiences evacuated snipers from their posts.  The Veteran testified that he submitted a buddy statement that corroborates the claimed stressors.  This statement, however, is not a part of the record.

The Veteran has provided little detail with respect to his alleged stressors.  Nevertheless, effective July 13, 2010 VA regulations were amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 -01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

As the evidence of record suggests that the Veteran's current psychiatric disorder, to include PTSD, may be related to service, to include fear of hostile military activity, an examination is necessary to decide the claim for service connection.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

An opinion should be obtained by an appropriate mental health professional as to whether the Veteran experienced a stressor related to fear of hostile military activity in service that caused his current psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit, or resubmit, buddy statements that corroborate the claimed inservice stressors.

2.  The Veteran should be afforded a VA examination from a psychologist or psychiatrist.

The entire claim file must be made available to the psychiatrist or psychologist designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The examiner identify all existing psychiatric diagnoses.

If PTSD is diagnosed on examination, the examiner should be instructed to determine (a) whether the claimed stressor is related to the Veteran's fear of hostile military activity and (b) whether the claimed stressor supports a diagnosis of PTSD.

If a psychiatric disorder other than PTSD is diagnosed on examination, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disorder manifested during service or is otherwise causally related to service, to include determining whether it is caused by or aggravated by a service-connected disability (see the January 2009 VA examination indicating that depression could possibly be secondary to PTSD).  

A complete rationale must be provided for all opinions.  If any opinion cannot be provided without resort to speculation, the examiner must so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


